By the Court.
Much of the confusion in law arises from a failure to observe the old-time maxim that “What is clear, neither needs nor permits construction.”
The order of the court of insolvency on the 4th day of August, 1917, in which the court held that “Leonard Garver, Sr., is hereby released from paying any further sum of money to the defendant, Aura A. Garver, as alimony or otherwise, and the decree and the supplemental decree, heretofore rendered and entered herein, is modified accordingly,” was a final and full disposition of the question of alimony, and when the court finally exhausted its jurisdiction in that behalf there was nothing further for the court to determine.
The plaintiff’s rights had been finally cut off in that court, and if she desired further relief by way of reversal or modification her remedy was by error to the court of appeals.
For more than eighteen months she wholly failed, to prosecute her right of error, and then sought to reopen the case by a motion in the court of insolvency, which had exhausted its jurisdiction.
*446The judgment of the court of insolvency dismissing such application, and the judgment of the court of appeals affirming such dismissal, are therefore approved and affirmed.

Judgments affirmed.

Johnson, Hough, Wanamaker, Robinson, Jones and Matthias, JJ., concur.